Citation Nr: 9902694	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to an increased evaluation for otitis media, 
right ear, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1948.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans claim has been obtained by the 
RO.

2.  The veteran has Level IX hearing acuity in her right ear.

3.  The veteran has chronic otitis media of the right ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 
Diagnostic Code 6100 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for otitis media, right ear, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.87a, Diagnostic Code 6200 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist her in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veterans service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two higher 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).



I. Hearing Loss

The veteran claims that the noncompensable evaluation 
assigned for her right ear hearing loss does not adequately 
reflect the severity of her hearing impairment.  She believes 
that her hearing loss has worsened over the years.  The 
record shows that the RO granted service connection for right 
ear hearing loss effective from June 1948 based upon service 
medical records which disclosed slightly diminished hearing.  
The veterans right ear hearing loss has been determined to 
be noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998).

The veteran was afforded a VA audiological examination in 
June 1997.  Pure tone thresholds for this examination, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
75
95
95
83
LEFT
35
45
50
50
45

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 76 percent in the left ear.

The veteran appeared at a hearing before the RO in December 
1997.  She testified that in conversations, and while 
watching television and movies, she cannot discern what 
people are saying.  She stated that she is not a candidate 
for a hearing aid due to the perforation of her tympanic 
membrane.  She reported that she has to ask people to repeat 
themselves and that she has an amplifier on her telephone.

The veteran was afforded another VA audiological examination 
in December 1997.  Pure tone thresholds for this examination, 
in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
80
85
100
105
93
LEFT
35
50
50
55
48

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 72 percent in the left ear.

Under the schedular criteria, evaluations of unilateral 
hearing loss range from noncompensable to 10 percent based on 
organic impairment of hearing acuity, as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing loss, the rating schedule establishes 
11 auditory acuity levels, from level I for essentially 
normal acuity through level XI for profound deafness.  In 
situations were service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 
C.F.R. §§ 3.383(a)(3), 4.14 (1998).  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. § 
4.85 and Part 4, Codes 6100 to 6101 (1998).  Further, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.   Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

Applying the criteria found in 38 C.F.R.§ 4.85 at Table VI to 
the veterans June 1997 examination results yields a 
numerical designation of VIII for the right ear (between 82 
and 89 average puretone decibel hearing loss, with between 60 
and 66 percent speech discrimination).  Applying the criteria 
found in 38 C.F.R.§ 4.85 at Table VI to the veterans 
December 1997 examination results yields a numerical 

designation of IX for the right ear (between 90 and 97 
average puretone decibel hearing loss, with between 44 and 50 
percent speech discrimination).  Assuming level I hearing for 
the nonservice-connected left ear and entering the category 
designation for the right ear derived from either examination 
into Table VII produces a disability percentage evaluation of 
zero percent under Diagnostic Code 6100.

Accordingly, the Board concludes that the evidence does not 
support a compensable evaluation for right ear hearing loss.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should her 
disability picture change.  See 38 C.F.R. § 4.1 (1998).  At 
present, however, the Board finds that an increased 
evaluation is not warranted and the benefit sought on appeal 
must be denied.


II. Otitis media

The veteran claims that the 10 percent evaluation assigned 
for the otitis media of her right ear does not adequately 
reflect the severity of her impairment.  The record shows 
that the RO granted service connection for right ear otitis 
media effective from June 1948 based upon service medical 
records which disclosed that the veteran received treatment 
for an ear condition.

Thereafter, the RO assigned a 10 percent evaluation effective 
from April 1997.  The RO made this determination based upon a 
VA examination performed in June 1997.  During the 
examination, the veteran reported a history of right ear 
infections since 1944, which included periodic pain and 
purulent drainage.  The last significant drainage occurred 7 
years ago.  Upon examination of the right ear, the examiner 
noted dried yellowish secretion, marginal perforation of the 
tympanic membrane, and light reflects were not visible.  The 
veteran was diagnosed with chronic otitis media of the right 
ear.


The veteran appeared at a hearing before the RO in December 
1997.  The veteran testified that she had an ear infection a 
few weeks ago and that she had been treated with eardrops and 
antibiotics.  She stated that she had been to the doctor for 
ear infections approximately once per month since April of 
the same year.  Symptoms of her ear infections included 
drainage, odor, pain, and a loss of balance.  The veterans 
husband said that her ear infections occurred 5 to 6 times 
per year.  The veteran reported that three months previously, 
she had a patch placed on her right ear to heal the 
perforation of her eardrum, but that this measure was 
unsuccessful. 

VA outpatient records from November 1996 indicate that the 
veteran complained of becoming deaf.  In October 1997, she 
presented with complaints of right ear pain and drainage.  In 
August 1997, she received treatment for a perforation of the 
tympanic membrane.

The veterans right ear otitis media has been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  Under this Diagnostic Code, 10 
percent is the maximum evaluation available for suppurative, 
chronic otitis media.  Higher evaluations for ear 
disabilities are available, however, the veteran has only 
been diagnosed with otitis media.  Moreover, many of the 
other ear disabilities are rated according to loss of 
hearing.  See 38 C.F.R. § 4.87a, Diagnostic Codes 6201, 6202, 
6203 (1998).  This would not assist the veteran, as her 
hearing loss has been found to be noncompensable.  The 
veteran does have a perforated tympanic membrane, however, 
the rating schedule evaluates this disability as 
noncompensable.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1998).  Accordingly, the Board concludes that the evidence 
does not support an evaluation in excess of 10 percent for 
otitis media.  Therefore, an increased evaluation is not 
warranted and the benefit sought on appeal must be denied.


ORDER

A compensable evaluation for right ear hearing loss is 
denied.


An evaluation in excess of 10 percent for otitis media, right 
ear, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
